FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 11/27/2020:
The amendment to claims 7, 8, 12-15 and 19 are acknowledged and accepted.
The cancellation of claims 1-6, 10, 11 and 16-18 is acknowledged and accepted.

The examiner notes that a status identifier for claim 19 is missing.  Should the applicant fail to provide one in the following response, the response will be considered non-compliant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the minor chamber having a second tab and the third tab away from the second tab must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the CL in Fig. 1.  More specifically, the amendment to the Fig. 1 includes CL but there is no recitation of this acronym in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities: 
Claim 7, line 5 recites the limitation "said floating device”.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested amending the preamble to recite A floating device” to provide for proper antecedent basis.
Claim 19 recites “said device is adapted” and “wherein said device”.  The claim language should recite “said floating device” in both limitations for proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 and 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7 and 19 recite “said at least one minor chamber having at least one first tab outwardly away from said centerline and at least one third tab inwardly of said at least one first tab of said minor chamber and away from said at least one second tab of said minor chamber”.  The specification nor the drawings describe/illustrate the at least one third tab away from at least one second tab of the minor chamber.  Additionally, the specification nor the drawings describe/illustrate the minor chamber having a second tab.  As such, this limitation is considered new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 12-15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 5 recites the limitation "said at least one second tab of said minor chamber”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what second tab of the minor chamber the applicant is referring to, especially since the specification nor the drawings illustrate a second tab of the minor chamber.  Please clarify.
	Claims 7, 12, 14 and 19 recite “inwardly of said at least one first tab” and “inwardly of said one first tab of the minor chamber”.  It is unclear if “inwardly” is with respect to the centerline, i.e. closer to the centerline compared to “away from the centerline”.  Please clarify.  If so, it is suggested for clarity, to reference based on distance with respect to the centerline and/or an elongated side of the case (e.g. at least one first tab further away from the centerline and closer to an edge of the length of the device; at least one second tab closer to the centerline).  

Claim 14 recites “and at least one third tab of said minor chamber inwardly of said at least one first tab”.  It is unclear which first tab the applicant is referring to since both the chamber and the minor chamber each have at least one first tab.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.

Allowable Subject Matter
With respect to claim(s) 7-9, 12-15, 19 and 20, the examiner makes no prior art rejection. However, these claims are not allowable pursuant the claim objection(s) (where applicable), 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejections, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9, 12-15, 19 and 20 have been considered but are moot in view of new grounds of rejection in view of the amendments to claims 1, 12 and 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUEZU ELLIS/Primary Examiner, Art Unit 2876